DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are currently pending in the application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1-2, 5-6, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma (US 8650898 B2) in view of Okazaki (US 6220041 B1).

Regarding claim 1:
Ma discloses a cooling system (Fig. 3), comprising: 
an ingress port (outlet of #9) to receive refrigerant in a vapor form from an evaporator #9; 
an egress port (inlet of #9) to return refrigerant in a liquid form back to the evaporator #9; 
a condenser #14 coupled to the ingress port and the egress port; and 
a compressor #11 coupled to the ingress port and the condenser, 
wherein the cooling system is configured to have two operating modes including a first mode and a second mode based on an ambient condition (see below for the specificity of the two operating modes. Note: the operating modes below are based on ambient condition at the evaporator), wherein the condenser is configured to receive and condense the refrigerant from the vapor form into the liquid form and to return the refrigerant in the liquid form to the egress port, without using a compressor, in response to the cooling system operating in the first mode (col. 5, L 38-45: bypass mode of the compressor), and 
wherein the compressor is configured to compress the refrigerant in the vapor form and to supply the compressed refrigerant to the condenser to be condensed therein in response to the cooling system operating in the second mode (col. 5, L 30-37: mode in which valve #10 opens to supply refrigerant to the compressor).

Ma does not disclose wherein the condenser is located at a higher elevation than the evaporator, wherein the refrigerant is driven by gravity to flow down from the condenser to the evaporator.

Nonetheless, this particular arrangement of the condenser with respect to the evaporator is well known in the art. See for example Okazaki (Fig. 1, col. 9, L 59-62): the condenser #2 is located at a higher elevation than the evaporator #7, wherein the refrigerant is driven by gravity to flow down from the condenser to the evaporator.

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Ma with the condenser located at a higher elevation than the evaporator, wherein the refrigerant is driven by gravity to flow down from the condenser to the evaporator, in a similar manner as taught by Okazaki.

One of ordinary skills would have recognized that doing so would have allowed the system to selectively operate under natural circulation, which operation only utilizes a density difference between a liquid refrigerant and a gas refrigerant due to a relative position in height between the evaporator and the condenser as a driving force for circulating the refrigerant in the system as suggested by Okazaki (col. 2, L 5-9 and col. 10, L 2-5); thereby, reducing energy consumption of the system.

Regarding claim 2:
Ma as modified discloses all the limitations. 
Ma further discloses wherein the condenser is configured to condense the refrigerant in the vapor form using a natural convection manner (see Fig. 3).

Regarding claim 5:
Ma as modified discloses all the limitations. 
Ma further discloses a first three-way valve #10 coupled to the condenser, the ingress port, and the compressor (Fig. 3), wherein during the first mode, the first three-way valve is configured to connect the condenser directly with the ingress port without going through the compressor (col. 5, L 38-45: bypass mode of the compressor).

Regarding claim 6:
Ma as modified discloses all the limitations. 
Ma further discloses wherein during the second mode, the first three-way valve is configured to divert the refrigerant from the ingress port to the compressor, which in turn supplies the compressed refrigerant to the condenser (col. 5, L 30-37: mode in which valve #10 opens to supply refrigerant to the compressor).

Regarding claim 8:
Ma as modified discloses all the limitations. 
Ma further discloses wherein the condenser is positioned such that the condensed refrigerant is returned in a liquid form to egress port due to gravity without using a liquid pump (see Fig. 3, via bypass #16).

Regarding claim 9:
Ma as modified discloses all the limitations. 
Ma further discloses a second three-way valve #2 coupled between an output of the condenser and the egress port, wherein the second three-way valve is configured to divert the refrigerant from the condenser to a return path coupled to the egress port via an expansion path (via #8, Fig. 3).

Regarding claim 10:
Ma as modified does not disclose a two-way valve connected across the expansion valve.

Note: Ma further discloses a receiver or accumulator #1 having an input connected to an output of the condenser; an expansion valve #8 connected to an output of the receiver or accumulator; and a three-way valve #10 connected to an input of the condenser and an input of the compressor.

The concept of providing a two-way valve connected across an expansion valve is well known in the art as further taught by Ma. See two-way valve #7 connected across the expansion valve #8 (Fig. 4).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Ma as modified with a two-way valve connected across the expansion valve as further taught by Ma.

One of ordinary skills would have recognized that doing so would have regulated the temperature of the evaporator based on a given load while preventing freezing of the evaporator.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma (US 8650898 B2) in view of Okazaki (US 6220041 B1); and further in view of Strang (US 2221530 A).

Regarding claim 3:
Ma as modified does not explicitly disclose a condenser coil for receiving the refrigerant.

Note: Ma further discloses a cooling fan to generate an air flow across the condenser while the refrigerant in the vapor form flows therein (see fan next to condenser in Fig. 3).

In the same field of endeavor, Strang discloses a cooling fan #20 to generate an air flow across a condenser coil #6 while the refrigerant in the vapor form flows therein (see at least Fig. 1).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Ma as modified with a cooling fan that generates airflow across a condenser coil that receives the refrigerant as taught by Strang.

One of ordinary skills would have recognized that doing so would have increased the heat dissipation effect of the condenser at least by virtue of increasing the heat exchange area of the condenser and the airflow supplied thereto; thereby, optimizing the operation of the system.

Regarding claim 4:
Ma as modified discloses all the limitations, except for one or more spray nozzles to spray liquid onto the condenser coil; a basin to receive the liquid across the condenser coil; and a liquid pump to recirculate the liquid back to the spray nozzles.

Strang further discloses one or more spray nozzles #18 to spray liquid onto the condenser coil; a basin #7 to receive the liquid across the condenser coil; and a liquid pump #13 to recirculate the liquid back to the spray nozzles (see Fig. 1).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Ma as modified with the claimed arrangement above as taught by Strang.

One of ordinary skills would have recognized that doing so would have provided an auxiliary mean for cooling the condenser as suggested by Strang (see page 1, col, 2, L 1-5); thereby, increasing the reliability of the system.

Claim(s) 7, 11-12, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma (US 8650898 B2) in view of Okazaki (US 6220041 B1); and further in view of Cui (US 20190110379 A1).

Regarding claim 7:
Ma as modified discloses all the limitations, except for a temperature sensor configured to sense an ambient temperature, wherein the first mode is activated when the ambient temperature is below a predetermined threshold.

Cui teaches the provision of a temperature sensor configured to sense an ambient temperature, wherein the cooling system is operated when the ambient temperature is below a predetermined threshold ([0035], [0041-0042]).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Ma with a temperature sensor coupled to the cooling system so as to operate the cooling system based on a desired temperature as taught by Cui.

One of ordinary skills would have recognized that doing so would have optimized the cooling efficiency of the system.

Regarding claim 11:
The subject matter claimed here is substantially similar to that of claim 1. Thus, for sake of simplicity, conciseness, and brevity, please refer to the rejection of claim 1 above for the rejection of claim 11. Only the difference will be addressed

Ma as modified discloses all the limitations, except for a data center system, comprising: a plurality of electronic racks, each electronic rack includes a plurality of server arranged in a stack, each server including one or more processors each being attached to a cold plate; wherein the cooling unit is coupled to the cold plates of the electronic racks to provide liquid cooling to the processors.

In other words, the difference between the prior art and the claim is with respect to the utility of the evaporator.

Cui teaches a data center system (Fig. 1), comprising a plurality of electronic racks, each electronic rack includes a plurality of server arranged in a stack ([0018]), each server including one or more processors each being attached to a cold plate; wherein a cooling unit #120 is coupled to the cold plates of the electronic racks to provide liquid cooling to the processors (see at least claim 1).

Thus, because the evaporator of Ma clearly operates as a cooling unit, it would have been obvious for one of ordinary skills in the art to have provided the cooling unit of Ma as modified to a data center system, comprising: a plurality of electronic racks, each electronic rack includes a plurality of server arranged in a stack, each server including one or more processors each being attached to a cold plate; wherein the cooling unit is coupled to the cold plates of the electronic racks to provide liquid cooling to the processors; in the same manner in which the cooling unit of Cui provides cooling to the processors.

One of ordinary skills would have recognized that employing the system of Ma as modified to provide cooling to the data center of Cui would have reduced energy consumption of the system at least by virtue of using a low power consuming liquid pump to circulate refrigerant when operation of the compressor is unnecessary as suggested by Ma (see col. 3, L 12-19).

Regarding claim 12:
Ma as modified discloses all the limitations.
Ma further discloses wherein the condenser is configured to condense the refrigerant in the vapor form using a natural convection manner (see Fig. 3).

Regarding claim 15:
Ma as modified discloses all the limitations.
Ma further discloses a first three-way valve #10 coupled to the condenser, the ingress port, and the compressor (Fig. 3), wherein during the first mode, the first three-way valve is configured to connect the condenser directly with the ingress port without going through the compressor (col. 5, L 38-45: bypass mode of the compressor).

Regarding claim 16:
Ma as modified discloses all the limitations.
Ma further discloses wherein during the second mode, the first three-way valve is configured to divert the refrigerant from the ingress port to the compressor, which in turn supplies the compressed refrigerant to the condenser (col. 5, L 30-37: mode in which valve #10 opens to supply refrigerant to the compressor).

Regarding claim 17:
Ma as modified discloses all the limitations, except for a temperature sensor configured to sense an ambient temperature, wherein the first mode is activated when the ambient temperature is below a predetermined threshold.

Cui further teaches the provision of a temperature sensor configured to sense an ambient temperature, wherein the cooling system is operated when the ambient temperature is below a predetermined threshold ([0035], [0041-0042]).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Ma as modified with a temperature sensor coupled to the cooling system so as to operate the cooling system based on a desired temperature as taught by Cui.

One of ordinary skills would have recognized that doing so would have optimized the cooling efficiency of the system.

Regarding claim 18:
Ma as modified discloses all the limitations.
Ma further discloses wherein the condenser is positioned such that the condensed refrigerant is returned in a liquid form to egress port due to gravity without using a liquid pump (see Fig. 3, via bypass #16).

Regarding claim 19:
Ma as modified discloses all the limitations.
Ma further discloses a second three-way valve #2 coupled between an output of the condenser and the egress port, wherein the second three-way valve is configured to divert the refrigerant from the condenser to a return path coupled to the egress port via an expansion path (via #8, Fig. 3).

Regarding claim 20:
Ma further discloses a receiver or accumulator #1 having an input connected to an output of the condenser; an expansion valve #8 connected to an output of the receiver or accumulator; and a three-way valve #10 connected to an input of the condenser and an input of the compressor.

Ma as modified does not disclose a two-way valve connected across the expansion valve.

The concept of providing a two-way valve connected across an expansion valve is well known in the art as further taught by Ma. See two-way valve #7 connected across the expansion valve #8 (Fig. 4).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Ma with a two-way valve connected across the expansion valve as further taught by Ma.

One of ordinary skills would have recognized that doing so would have regulated the temperature of the evaporator based on a given load while preventing freezing of the evaporator.

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma (US 8650898 B2) in view of Okazaki (US 6220041 B1) and Cui (US 20190110379 A1), and further in view of Strang (US 2221530 A).

Regarding claim 13:
Ma as modified discloses a cooling fan to generate an air flow across the condenser while the refrigerant in the vapor form flows therein (see fan next to condenser in Fig. 3).

Ma as modified does not explicitly disclose a condenser coil for receiving the refrigerant.

In the same field of endeavor, Strang discloses a cooling fan #20 to generate an air flow across a condenser coil #6 while the refrigerant in the vapor form flows therein (see at least Fig. 1).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Ma as modified with a cooling fan that generates airflow across a condenser coil that receives the refrigerant as taught by Strang.

One of ordinary skills would have recognized that doing so would have increased the heat dissipation effect of the condenser at least by virtue of increasing the heat exchange area of the condenser and the airflow supplied thereto; thereby, optimizing the operation of the system.

Regarding claim 14:
Ma as modified discloses all the limitations, except for one or more spray nozzles to spray liquid onto the condenser coil; a basin to receive the liquid across the condenser coil; and a liquid pump to recirculate the liquid back to the spray nozzles.

Strang further discloses one or more spray nozzles #18 to spray liquid onto the condenser coil; a basin #7 to receive the liquid across the condenser coil; and a liquid pump #13 to recirculate the liquid back to the spray nozzles (see Fig. 1).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Ma as modified with the claimed arrangement above as taught by Strang.

One of ordinary skills would have recognized that doing so would have provided an auxiliary mean for cooling the condenser as suggested by Strang (see page 1, col, 2, L 1-5); thereby, increasing the reliability of the system.

Response to Arguments
Applicant's arguments filed on 05/25/2022 have been fully considered.

Applicant’s arguments regarding the claim rejections under 102 and 103 have been fully considered, but are moot as the arguments are not directed towards the newly proposed rejections.

Applicant submitted that Ma does not disclose or teach "a condenser coupled to the ingress port and the egress port and located at a higher elevation than the evaporator" as required by at least claim 1.

It has been pointed out to the applicant that amended claim 1 is how rejected as being unpatentable over Ma (US 8650898 B2) in view of Okazaki (US 6220041 B1). Okazaki teaches a condenser #2 located at a higher elevation than an evaporator #7, wherein the refrigerant is driven by gravity to flow down from the condenser to the evaporator (Fig. 1, col. 9, L 59-62). Thus, repositioning the elements of the system of Ma to satisfy the arrangement of Okazaki would have been obvious to an ordinary skill artisan, with the benefit of operating under natural circulation to reduce energy consumption as suggested by Okazaki (col. 2, L 5-9 and col. 10, L 2-5).

All the claims in this application remains unpatentable over the combination of prior art of record. See elaborated rejection above for more details.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Facemyer (US 20190178540 A1) teaches a condenser #10 located at a higher elevation than an evaporator #30, wherein the refrigerant is driven by gravity to flow down from the condenser to the evaporator ([0017]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIONEL NOUKETCHA/Primary Examiner, Art Unit 3763